Title: From Thomas Jefferson to Gabriel Christie, 1 May 1807
From: Jefferson, Thomas
To: Christie, Gabriel


                        
                            Sir
                            
                            Monticello May 1. 07.
                        
                        I recieved yesterday a letter from mr Cathalan informing me that mr Appleton had drawn on him for 34 D 33c
                            amount of the 2. boxes of Maccaroni & Parmesan cheese forwarded by the Wm. Bingham to Baltimore, which will enable you
                            to assess the duties. I salute you with esteem & respect
                        
                            Th: Jefferson
                            
                        
                    